wo woryanwnw & WwW NO —

NY Ww NH WN NY WH NO me
SM BRE OPER SSP BSN A aR eS S

 

Jorge Gonzalez SBN 100799

A PROFESSIONAL CORPORATION
2485 Huntington Dr., Ste. 238
San Marino, CA 91108-2622

t. 626-328-3081

e. jgonzalezlawoffice@gmail.com

Paul Hoffman SBN 71244
Michael D. Seplow SBN 150183
Aidan C. McGlaze SBN 277270
Kristina A. Harootun SBN 308718
John Washington SBN 315991
SCHONBRUN SEPLOW HARRIS,
HOFFMAN & ZELDES LLP

11543 W. Olympic Blvd.

Los Angeles, California 90064

t. 310-396-0731; f. 310 399-7040
e. hoffpaul@aol.com

e. mseplow@sshhzlaw.com

e. amcglaze(@sshhzlaw.com

e. kharootun@sshhzlaw.com

e. jwashington@sshhlaw.com

t3

Attorneys for Plaintiffs.

KRIZIA BERG, GRACE BRYANT,
JAMES BUTLER, NOELANI DEL
ROSARIO-SABET, LINDA JIANG,
SEBASTIAN MILITANTE
CHRISTIAN MONROE, MATTHEW
NIELSEN, EMANUEL PADILLA,
SHAKEER RAHMAN, AUSTIN
THARPE, TRAVIS WELLS

DEVON YOUNG, individuall and on
behalf others similarly situated,

PLAINTIFFS,
¥.

COUNTY OF LOS ANGELES, a
municipal entity, SHERIFF ALEX
VILLANUEVA, and Does 1-10
inclusive,

DEFENDANTS.

 

 

Hse 2:20-cv-07870-DMG-PD Document 13-3 Filed 09/21/20 Page 1of3 Page ID #:1

rer n Y. Park SBN 229754
AW
595 Lincoln Ave., SUITE 200
Pasadena, CA 91103

t. 213-296-0055

e. carolynyoungpark@gmail.com

Arnoldo Casillas SBN 158519
Denisse O. Gastélum SBN 282771
CASILLAS & ASSOCIATES

3777 Long Beach Blvd., 3RD FLO,
Long Beach, CA 90807
-725-0350.

e. acasillas@casillaslegal.com

e. dgastelum@casillaslegal.com

Morgan E. Ricketts SBN 268892
RICKETTS LAW

540 El Dorado Street, Ste. 202
Pasadena, CA 91101

t. 213-995-3935

e. morgan@morganricketts.com

FFICE OF CAROLYN PARK

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA — WESTERN DIVISION

Case No.: 2:20-cv-07870-DMG-PD
Assigned to: Honorable Dolly M. Gee

DECLARATION OF JORGE
GONZALEZ IN SUPPORT OF
PLAINTIFFS’ APPLICATION
FOR A TEMPORARY
RESTRAINING ORDER AND
PRELIMINARY INJUNCTION

 

 

DECLARATION OF JORGE GONZALEZ IN SUPPORT OF PLAINTIFFS’ APPLICATION
FOR A TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION

 
Cowmonrn num fF$ WwW NHN —

wm Ww WN WN WN ND NO NO | | — | RP KR KE RK EK
SNR RRR oe S Sea ew AM ake Se SS

se 2:20-cv-07870-DMG-PD Document 13-3 Filed 09/21/20 Page 2of3 Page ID#:1

ION OF JORGE GONZALEZ
I, JORGE GONZALEZ, hereby declare and say as follows:

1. I am an attorney in good standing authorized to practice before the
Supreme Court of the State of California and the U.S. District Court for the Central
District of California. | am one of the attorneys for Plaintiffs in the above-entitled
action.

2. The following declaration is true of my own personal knowledge, and if
called to testify, I could and would testify competently thereto,

3. On Wednesday, September 16, 2020, I emailed Richard Hseuh from the
County Counsel's office and inquired who should receive notice of the impending
ex parte application for a TRO in this matter (pursuant to the Local Rules). He
informed me Paul Beach, of LAWRENCE BEACH ALLEN & CHOI was going to
represent the County.

4. The next day, September 17 Mr. Beach called me at my office, and I
explained to him Plaintiffs were preparing an ex parte application for a TRO, and
we anticipated we would file it the next day Friday, or Monday, and that I would
telephonically inform him when we did. He asked me what remedy we were
seeking and I gave him a nutshell version of our request the Los Angeles County
Sheriff's Department be prohibited from the indiscriminate use of less lethal
projectiles and tear gas against protesters without legal justification and without
warning.

5. On Friday I called him and left a message that we would not be filing
until Monday. I followed up with an email, inquiring if the County intended to
oppose. Mr. Beach responded to my email, thanking me for the notice and
indicated the county intended to oppose.

Mf
fil

1

 

 

DECLARATION OF JORGE GONZALEZ IN SUPPORT OF PLAINTIFFS’ APPLICATION
FOR A TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION

 

 
oon A utr WN =

No NON WB WH NY NY NN NY = HH FE SP eS ES ESS
on AUN F&F WNeE COW! OA AN F&F WN — &

ase 2:20-cv-07870-DMG-PD Document 13-3 Filed 09/21/20 Page 3o0f3 Page ID elt

 

6. At 3:40 p.m. today I called him to indicate we expected to begin filing by
5:00 p.m. today.

I hereby declare under penalty of perjury the afore-mentioned is true and
correct under the laws of the United States.

Executed this 21st day of September, 2020, in San Marino, California.

rayne

2

DECLARATION OF JORGE GONZALEZ IN SUPPORT OF PLAINTIFFS’ APPLICATION
FOR A TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION

 

 

 
